


117 HR 3248 IH: American Body-worn Camera Act of 2021
U.S. House of Representatives
2021-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3248
IN THE HOUSE OF REPRESENTATIVES

May 14, 2021
Mr. Guest introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To amend the Omnibus Crime Control and Safe Streets Act of 1968 to establish a body-worn camera partnership grant program, and for other purposes.


1.Short titleThis Act may be cited as the American Body-worn Camera Act of 2021 or the ABC Act of 2021.  2.Body-Worn Camera Partnership Grant Program Subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.) is amended by adding at the end the following:

509.Body-Worn Camera Partnership Grant Program
(a)DefinitionsIn this section—  (1)the term covered government means a State or unit of local government; and 
(2)the term Director means the Director of the Bureau of Justice Assistance.  (b)Authorization of grantsThe Director may make grants to eligible covered governments for use by the covered government for—
(1)the purchase of body-worn cameras or other audio-video technology that is utilized to record interactions between law enforcement and the public; (2)necessary initial supportive technological infrastructure for body-worn cameras or other technologies for law enforcement officers in the jurisdiction of the grantee;
(3)the development of policies and procedures relating to the use of body-worn cameras or other technologies; (4)training on the use of body-worn cameras or other technologies; and 
(5)the storage, retention, viewing, auditing, and release of footage from body-worn cameras or other technologies.  (c)Eligibility (1)ApplicationFor a covered government to be eligible to receive a grant under this section, the chief executive officer of the covered government shall submit to the Director an application in such form and containing such information as the Director may require.
(2)Policies and procedures assurancesThe application under paragraph (1) shall, as required by the Director, provide assurances that the covered government will establish policies and procedures in accordance with subsection (d). (d)Required policies and procedures (1)In generalA covered government receiving a grant under this section shall develop policies and procedures related to the use of body-worn cameras or other technologies that—
(A)are developed with input from law enforcement officers who are not supervisors, or the representatives of such officers;  (B)are developed with community input, including from prosecutors and organizations representing crime victims, in accordance with recognized best practices;
(C)require that a body-worn camera or other technologies be activated when a law enforcement officer arrests or detains any person in the course of the official duties of the officer, with consideration to sensitive cases; (D)apply discipline to any law enforcement officer who intentionally fails to ensure that a body-worn camera or other technology is engaged, functional, and properly secured at all times during which the camera is required to be worn;
(E)require training for— (i)the proper use of body-worn cameras or other technologies; and
(ii)the handling and use of the obtained video and audio recordings; (F)provide clear standards for privacy, data retention, and use for evidentiary purposes in a criminal proceeding, including in the case of an assault on a law enforcement officer; and 
(G)make footage available to the public in response to a valid request under an applicable freedom of information law if the footage can be made available— (i)without compromising an ongoing investigation or revealing the identity of third parties, including victims, informants, or witnesses; and
(ii)with consideration given to the rights of victims and surviving family members. (2)PublicationA covered government receiving a grant under this section shall make all policies and procedures regarding body-worn cameras or other technologies available on a public website.
(3)GuidanceThe Director shall issue guidance to covered governments related to the requirements under paragraph (1). (e)Grant amounts (1)Minimum amount (A)In generalEach fiscal year, unless the Director has awarded a fully funded grant for each eligible application submitted by a State and any units of local government within the State under this section for the fiscal year, the Director shall allocate to the State and units of local government within the State for grants under this section an aggregate amount that is not less than 0.5 percent of the total amount appropriated for the fiscal year for grants under this section.
(B)Certain territoriesFor purposes of the Virgin Islands, American Samoa, Guam, and the Northern Mariana Islands, subparagraph (A) shall be applied by substituting 0.25 percent for 0.5 percent. (2)Aggregate amount per StateA State and each covered government within the State may not receive grants under this section for a fiscal year in an aggregate amount that is more than 10 percent of the total amount appropriated for grants under this section for the fiscal year.
(3)Allocation
(A)In generalExcept as provided in subparagraph (B), of funds available in any fiscal year— (i)not more than 40 percent shall be allocated for grants pursuant to applications submitted by a covered government having jurisdiction over areas with populations exceeding 150,000;
(ii)not more than 30 percent shall be allocated for grants pursuant to applications submitted by a covered government having jurisdiction over areas with populations of 150,000 or less, but exceeding 50,000; and (iii)not more than 30 percent shall be allocated for grants pursuant to applications submitted by a covered government having jurisdiction over areas with populations of 50,000 or less.
(B)ExceptionIn the case that all eligible grant applications have been funded for a fiscal in an allocation category under clauses (i) through (iii) of subparagraph (A) and there are funds remaining under that allocation category, the Director may make such funds available to applicants described in the remaining allocation categories.  (f)Matching fundsThe portion of the costs of a body-worn camera program provided by a grant under this section may not exceed 75 percent. 
(g)Supplement, not supplantFunds made available under this section shall not be used to supplant covered government funds, but shall be used to increase the amount of funds that would, in the absence of Federal funds, be made available from covered government sources for the purposes of this section. (h)Reports to the DirectorA covered government that receives a grant under this section shall submit to the Director, for each year in which funds from a grant received under this section are expended, a report at such time and in such manner as the Director may reasonably require, that contains—
(1)a summary of the activities carried out under the grant and an assessment of whether the activities are meeting the needs identified in the grant application; and (2)such other information as the Director may require.
(i)Reports to CongressNot later than 90 days after the end of a fiscal year for which grants are made under this section, the Director shall submit to Congress a report that includes— (1)the aggregate amount of grants made under this section to each covered government for the fiscal year;
(2)a summary of the information provided by covered governments receiving grants under this section; and (3)a description of the priorities and plan for awarding grants among eligible covered governments, and how the plan will ensure the effective use of body-worn cameras to protect public safety.
(j)Direct appropriationsFor the purpose of making grants under this section there is authorized to be appropriated, and there is appropriated, out of amounts in the Treasury not otherwise appropriated, to remain available until expended— (1)$40,000,000 for fiscal year 2022;
(2)$45,0000,000 for fiscal year 2023; (3)$50,000,000 for fiscal year 2024;
(4)$55,000,000 for fiscal year 2025; and (5)$60,000,000 for fiscal year 2026. .

